    6:19-cv-00489-BHH           Date Filed 08/13/21     Entry Number 177      Page 1 of 24




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

Winston Tyler Hencely,
                                                        Civil Action No. 6:19-00489-BHH
               Plaintiff,

       v.
                                                             OPINION AND ORDER
Fluor Corporation; Fluor Enterprises,
Inc.; Fluor Intercontinental, Inc.; Fluor
Government Group International, Inc.,
               Defendants.



       This matter is before the Court on Defendants Fluor Corporation, Fluor

Enterprises,    Inc.,   Fluor    Intercontinental,   Inc.,   and   Fluor   Government   Group

International, Inc.’s (collectively “Defendants” or “Fluor”) motion, pursuant to Federal

Rule of Civil Procedure 12(c), for partial judgment on the pleadings with respect to

Count 6 of the amended complaint, in which Plaintiff Winston Tyler Hencely (“Plaintiff”)

asserts a claim for breach of contract. (Am. Compl. ¶¶ 320–30, ECF No. 83.) The

question before the Court is whether Plaintiff has alleged sufficient facts to show he and

other soldiers were intended third-party beneficiaries of Fluor’s government contract

with the U.S. Army (“Army”). For the following reasons, Fluor’s motion for partial

judgment on the pleadings (ECF No. 102) is granted and this action is dismissed.

                                        BACKGROUND

       This suit arises out of suicide bombing attack on November 12, 2016 by a

Taliban operative, Ahmed Nayeb (“Nayeb”), inside the secure perimeter of a U.S.

Military (“Military”) base at Bagram Airfield, Afghanistan (“BAF”). On August 25, 2020,

Plaintiff filed an amended complaint asserting various claims against Fluor for injuries



                                                1
    6:19-cv-00489-BHH        Date Filed 08/13/21    Entry Number 177       Page 2 of 24




he suffered when Nayeb detonated a suicide vest in a crowd at BAF. Plaintiff asserts

claims for negligent supervision (Count 1), negligent entrustment (Count 2), negligent

retention (Count 3), vicarious liability (Count 4), negligent control (Count 5), and breach

of contract (Count 6). (See generally Am. Compl., ECF 83.)

       At issue in Fluor’s Rule 12(c) motion (ECF No. 102), is Plaintiff’s breach of

contract claim (Count 6). Plaintiff does not allege that he is a direct party to Fluor’s

contract with the Army. Nor does he allege that his breach of contract claim is premised

on any other contractual relationship with Fluor. Instead, in alleging breach of contract,

Plaintiff asserts that he is justified in bringing the claim on the basis that “U.S. soldiers,

including Hencely, were the intended third party beneficiaries” of the Army’s contract

with Fluor. (See Am. Compl. ¶¶ 324–25.) Plaintiff further alleges that Fluor’s breach of

contractual duties proximately caused Plaintiff’s injuries. (See id. ¶¶ 328–29.) Based on

his claim for breach of contract, and the other counts above, Plaintiff seeks “general and

compensatory damages for all components of mental and physical pain and suffering,

past, present, and future” (id. ¶ 335), “special damages for the reasonable value of his

past and future medical and rehabilitative treatment . . . and future lost wages and

income” (id. ¶¶ 336–37), and “substantial punitive damages” (id. ¶ 338).

       On December 16, 2020, Fluor moved for partial judgment on the pleadings,

contending that Plaintiff has not met his rigorous burden in demonstrating that he

qualifies for the “exceptional” status of a third-party beneficiary under Fluor’s Logistics

Civil Augmentation Program (“LOGCAP”) IV Contract with the Army. Fluor argues that

Plaintiff failed to allege sufficient facts plausibly demonstrating that both the contractor

(i.e., Fluor) and the Army contracting officer intended to confer a direct benefit on




                                              2
     6:19-cv-00489-BHH           Date Filed 08/13/21        Entry Number 177          Page 3 of 24




someone like Plaintiff who is not a party to the LOGCAP IV Contract. (See ECF No.

102-1 at 12–22.) Fluor argues that conferring third-party beneficiary status on soldiers

on military bases like BAF would conflict with an existing statutory regime under the

Veterans Benefits Act (“VBA”), and further, would run afoul of U.S. Supreme Court

doctrines, including the Feres doctrine. 1 (Id. at 13 n.5.) Moreover, Fluor argues that a

review of the LOGCAP IV contractual provisions that Plaintiff references in his

opposition brief actually refute Plaintiff’s position and confirm that he is not an intended

third-party beneficiary. (ECF No. 116 at 8–14.)

        A.      The LOGCAP IV Contract

        At the time of the attack, the relationship between Fluor and the Army was

defined by Contract No. W52P1J-07-D-0008, known as the LOGVAP IV Contract, which

the Army and Fluor entered into in 2008. (See Am. Compl. ¶¶ 77–82.)

        The LOGCAP IV Contract states that “[t]he principal objective of LOGCAP is to

provide Combat Support and Combat Service Support (CS/CSS) to Combatant

Commanders (COCOM) and Army Service Component Commanders (ASCC) during

contingency operations.” (LOGCAP IV Contract § C-1.2, ECF No. 102-2 at 15; see also

Am. Compl. ¶ 77 (alleging that “[t]he object of LOGCAP is to retain civilian contractors to

handle logistical support tasks in conflict areas”).) Furthermore, LOGCAP IV’s

Performance Work Statement states that its “[r]equirements shall focus on contingency

skills and capabilities necessary to support Army or Department of Defense component;

and to support U.S. Federal Government Inter-Agency requirements, and non-


1 Feres v. United States, 340 U.S. 135 (1950) (holding that the United States is not liable under the
Federal Tort Claims Act for injuries to active duty members of the armed forces for injuries arising out of
or in the course of activity incident to service).




                                                    3
    6:19-cv-00489-BHH         Date Filed 08/13/21     Entry Number 177        Page 4 of 24




governmental and coalition forces requirements . . . .” (LOGCAP IV Contract § C-1.1.)

       The Army Regulations pertaining to LOGCAP, which Plaintiff identifies in his

amended complaint and quotes from in his opposition to Fluor’s motion, (see Am.

Compl. ¶ 76; ECF No. 113 at 13, 22), also confirm that the purpose of LOGCAP is to

support overseas combat missions and contingency operations. Army Regulation 700-

137 provides that the LOGCAP’s purpose is “to augment the force by providing . . .

externally driven operational requirements for rapid contingency augmentation support.”

Army Regulation 700-137 § 1-1 (Mar. 23, 2017). These regulations also explain that

“LOGCAP supports scalable, ready, and responsible logistics and base support

services by integrating contracted private sector capabilities to fulfill the operational

commander’s requirements.” Id. § 6-1.

       Under the LOGCAP IV Contract, the U.S. Army awarded Task Order 005 to Fluor

for essential services and basic life support in the eastern and northern sections of

Afghanistan, including BAF. (See Am. Compl. ¶¶ 83–87.) As the Fourth Circuit put it,

when describing the purpose of an earlier generation LOGCAP contract, these services

include facilities maintenance, theater transportation, dining facilities, laundry, water,

and other base life support services that “augment Army forces” and free up “military

units for other missions or [to] fill shortfalls.” In re KBR Inc., Burn Pit Litig., 744 F.3d 326,

332 (4th Cir. 2014) (“Burn Pit III”) (internal quotation marks omitted).

       Fluor’s LOGCAP IV Contract also contained four clauses governing disputes and

claims of breach. These provisions incorporated standard government contracts clauses

from the Federal Acquisition Regulations (“FAR”):

   •   “Termination” clause from FAR 52.249-6, which specifies the grounds under




                                               4
    6:19-cv-00489-BHH       Date Filed 08/13/21    Entry Number 177      Page 5 of 24




       which the Government may terminate performance of work under the contract,

       and procedures that apply to such termination (see LOGCAP IV Contract § I-184

       (incorporating 48 C.F.R. § 52.249-6), ECF No. 102-2 at 43);

   •   “Default” clause from FAR 52.249-8, which prescribes the circumstances under

       which the Government may terminate the contract by written notice of default (id.

       § I-190);

   •   “Disputes” clause from FAR 52.233-1, which addresses formal disputes between

       the United States and the prime contractor and explains that “all disputes arising

       under or relating to this contract shall be resolved under this clause” (id. § I-111

       (incorporating 48 C.F.R. § 52.233-1));

   •   “Applicable Law for Breach of Contract Claim” clause from FAR 52.233-4, which

       requires that United States law applies to any breach of contract action between

       the parties arising from or related to the LOGCAP IV Contract (see id. § I-115

       (incorporating 48 C.F.R. § 52.233-4)).

       These FAR clauses establish the basic apparatus of a contract dispute or breach

of contract claim under the LOGCAP IV Contract. They identify (i) who can bring breach

of contract claims (the United States or its contractor, Fluor); (ii) how such disputes

must proceed (under the Contract Disputes Act); and (iii) what remedies are available to

address these disputes (including, for example, the Army’s right to terminate the

contract for convenience or default and the contractor’s right to request an equitable

adjustment and make changes to the contract). The provisions in the LOGCAP IV

Contract and Task Order 005 that the parties have identified are silent about disputes

between parties to the contract and individual third parties. Likewise, the identified




                                            5
    6:19-cv-00489-BHH        Date Filed 08/13/21    Entry Number 177       Page 6 of 24




contract provisions do not say anything about a right for individual service members to

sue the United States or the contractor (that is, Fluor) for breach of contract.

       B.     Plaintiff’s Allegations Regarding Third-Party Beneficiary Status

       The amended complaint contains three paragraphs pertaining to the issue of

Plaintiff’s alleged third-party beneficiary status. First, Plaintiff avers that, “[t]he LOGCAP

Materials were intended to directly benefit U.S. soldiers at Bagram Airfield, including

Hencely.” (Am. Compl. ¶ 324.) Second, Plaintiff alleges that, “U.S. soldiers, including

Hencely, were the intended third party beneficiaries of these contracts.” (Id. ¶ 325.)

Third, citing to a 2012 Fluor marketing publication that is not contained in the LOGCAP

IV Contract, Plaintiff contends, “Fluor intended the LOGCAP Materials to benefit

individual U.S. soldiers. Fluor’s executive director of sales and account manager for

LOGCAP IV stated what makes LOGCAP IV unique ‘is our critical responsibility to the

individual soldier. With this project you feel the dependency of the soldier and it makes it

more personal.’” (Id. ¶ 326 (quoting “A Passion to Build” p. 178, ECF No. 1-3 at 7).)

       C.     Fluor’s Motion Is Properly Before the Court

       Defendants filed their Rule 12(c) motion for partial judgment on the pleadings on

December 16, 2020. (ECF No. 102.) Plaintiff responded on January 12, 2021 (ECF No.

113), and Defendants replied on January 19, 2021 (ECF No. 116). At the outset of his

response, Plaintiff raises several procedural objections to the filing and timing of the

Fluor’s Rule 12(c) motion. (See ECF No. 113.) The Court addresses each in turn. In

short, none has merit.

       First, Plaintiff takes issue with the fact that the instant Rule 12(c) motion for

partial judgment on the pleadings regarding Plaintiff’s breach of contract claim

succeeded two other Rule 12 motions that Fluor filed on other grounds. (See ECF No.


                                              6
    6:19-cv-00489-BHH       Date Filed 08/13/21     Entry Number 177      Page 7 of 24




113 at 6–7.) However, the Federal Rules of Civil Procedure provide for successive Rule

12(c) motions, and courts across the country often permit such practice. See Fed. R.

Civ. P. 12(h) (specifically exempting “motion[s] under Rule 12(c)” from rule prohibiting

multiple motions); see, e.g., Deerborne Cottages, LLC v. First Bank, No. 1:11-CV-178,

2012 WL 4363742, at *3 (W.D.N.C. Sept. 24, 2012) (“While a party is generally

prohibited from making successive Rule 12 motions, . . . such prohibition does not apply

to a motion for judgment on the pleadings based upon a failure to state a claim upon

which relief can be granted.”). The Court finds that Fluor’s Rule 12(c) motion is properly

before the Court. It is targeted to a specific issue that has not been briefed in Fluor’s

prior motions, and for similar reasons, is not a continuation of those prior motions in any

way that could violate the page limit under Local Civil Rule 7.05.

       Second, Plaintiff asserts that Fluor has already raised the argument that Plaintiff

is not a third-party beneficiary in earlier motions. (ECF No. 113 at 7.) Plaintiff argues

that the Court has rejected Fluor’s third-party beneficiary argument twice, but in

subsequent briefing acknowledges that the Court did not “address” the issue. (See ECF

No. 119 at 3 n.5.) To be clear, the Court has not ruled on the arguments that Fluor sets

out in the instant Rule 12(c) motion. Fluor’s passing reference to its third-party

beneficiary position in a prior filing does not constitute moving for judgment on that

basis. Fluor merely previewed its third-party beneficiary argument in a footnote of a

reply in support of a separate motion that addressed a wholly different issue—

application of the South Carolina Door Closing Statute, S.C. Code Ann. § 15-5-150.

(See ECF No. 67 at 3 n.4.) This is the first time the parties have litigated the question of

whether Plaintiff has sufficiently alleged third-party beneficiary status, and it will be the




                                             7
     6:19-cv-00489-BHH          Date Filed 08/13/21       Entry Number 177         Page 8 of 24




first time the Court resolves the issue.

        Third, Plaintiff challenges the timing of Fluor’s motion and Court’s ability to

decide the matter, arguing that inquiry into third-party beneficiary status is fact intensive

and not suited for consideration on a Rule 12 motion. (ECF No. 113 at 7.) The Court

disagrees that it is categorically precluded from deciding this issue on a Rule 12

motion. 2 Courts, including those within the Fourth Circuit, have dismissed breach of

contract claims on Rule 12 motions brought on the ground that the plaintiff was not a

third-party beneficiary. See, e.g., Mathis v. GEO Grp., Inc., No. 2:08-CT-21-D, 2009 WL

10736631, at *20–*21 (E.D.N.C. Nov. 9, 2009); Threshold Techs., Inc. v. United States,

117 Fed. Cl. 681 (2014); Allen v. CitiMortgage, Inc., No. CCB-10-2740, 2011 WL

3425665, at *8 (D. Md. Aug. 4, 2011). In GEO Grp., in granting the motion to dismiss

and resolving third-party beneficiary issues, the court considered the allegations in the

complaint, relevant contractual provisions, and controlling statutes and regulations. See

2009 WL 10736631, at *20–*21. The Court may do the same here when evaluating

whether Plaintiff’s breach of contract claim is well-pled. Accordingly, the matter is ripe

for resolution.

                                    STANDARD OF REVIEW

        A motion for judgment on the pleadings brought pursuant to Rule 12(c) is subject

to the same standard as a motion to dismiss for failure to state a claim brought pursuant

to Rule 12(b)(6). See, e.g., Occupy Columbia v. Haley, 738 F.3d 107, 115 (4th Cir.

2013). To withstand a motion for judgment on the pleadings, a complaint must contain


2 The Court also notes that Plaintiff has had the opportunity to depose several Army and Fluor personnel

who worked on the LOGCAP IV Contract, including the Army’s contracting officer for Task Order 005, Ms.
Lindsay Weindruch, on April 21, 2021. See infra n.3.




                                                   8
    6:19-cv-00489-BHH        Date Filed 08/13/21     Entry Number 177       Page 9 of 24




facts sufficient to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Mere

“labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.” Twombly, 550 U.S. at 555. A court “need not accept the [plaintiff’s] legal

conclusions drawn from the facts, nor need it accept as true unwarranted inferences,

unreasonable conclusions, or arguments.” Philips v. Pitt Cnty. Mem’l Hosp., 572 F.3d

176, 180 (4th Cir. 2009) (internal quotation marks omitted; alterations in original).

Furthermore, “judgment in favor of the movants under Rule 12(c) is appropriate where

the facts stated in the complaint are insufficient to support recovery under otherwise

cognizable legal theory.” Bostic v. Bostic, No. 6:14-2130-BHH, 2015 WL 5178163, at *1

(D.S.C. Sept. 3, 2015) (citing Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114,

1122 (9th Cir. 2013)).

       In resolving a Rule 12(b)(6) motion, and therefore a Rule 12(c) motion, “courts

must consider the complaint in its entirety, as well as . . . documents incorporated into

the complaint by reference, and matters of which a court may take judicial notice.”

Cobin v. Hearst-Argyle Television, Inc., 561 F. Supp. 2d 546, 550 (D.S.C. 2008)

(internal quotation marks omitted).

                                       DISCUSSION

       Fluor’s motion raises the question whether Plaintiff’s allegations are sufficient to

demonstrate that he is an intended third-party beneficiary of the LOGCAP IV Contract

and, correspondingly, whether he is permitted to pursue his breach of contract claim.

The Court finds that Plaintiff has not sufficiently alleged that he is an intended third-party

beneficiary to the LOGCAP IV Contract for three reasons: (1) recognizing a third-party

beneficiary right of Plaintiff to sue Fluor or the United States for his service-connected


                                              9
   6:19-cv-00489-BHH       Date Filed 08/13/21    Entry Number 177      Page 10 of 24




injuries is contrary to the federal statutory scheme set out by the VBA, and at odds with

the Feres doctrine; (2) Plaintiff’s amended complaint ignores the legal test governing

third-beneficiary status by failing to plead anything about the requisite intent of the

United States; and (3) Plaintiff’s allegations are stated in generalized, conclusory terms

and therefore insufficient to establish he was an intended third-party beneficiary, and his

reliance on LOGCAP contractual provisions to rectify his pleading infirmities is

misplaced.

      A.     Third-Party Beneficiary Analysis

      Federal common law governs civil liabilities arising out of a private contractor’s

performance of federal procurement contracts. See Sec’y of State for Def. v. Trimble

Navigation Ltd., 484 F.3d 700, 705–06 (4th Cir. 2007) (citing Boyle v. United Techs.

Corp., 487 U.S. 500, 504–05 (1988)). To qualify as a third-party beneficiary under

federal common law, a plaintiff must show that “the contract reflects the express or

implied intention of the parties to benefit the third party.” Trimble, 484 F.3d at 706

(internal quotations omitted). “The intent of the parties to the contract is therefore the

cornerstone of a claim for third-party beneficiary status.” Flexfab, L.L.C. v. United

States, 424 F.3d 1254, 1259 (Fed. Cir. 2005). As a result, courts must examine the

“precise language of the contract for a clear intent to rebut the presumption that the

[third parties] are merely incidental beneficiaries” who lack standing to sue for breach of

contract. GECCMC 2005-C1 Plummer St. Off. Ltd. P’ship v. JPMorgan Chase Bank,

Nat’l Ass’n, 671 F.3d 1027, 1033–34 (9th Cir. 2012) (applying federal common law)

(internal quotations omitted; alterations in original). The moving party can accomplish

this by showing that “the [government] contracting officer [was] put on notice, by either

the contract language or the attendant circumstances, of the relationship between prime


                                            10
   6:19-cv-00489-BHH         Date Filed 08/13/21     Entry Number 177       Page 11 of 24




contractor and the third-party . . . so that an intent to benefit the third party is fairly

attributable to the contracting officer.” Flexfab, 424 F.3d at 1263. This is true even when

the putative third-party beneficiary is seeking to recover from the private contractor and

not the government. See Trimble, 484 F.3d at 707–08 (evaluating the intent of the

government to decide whether a third-party could bring a breach of contract suit against

the contractor).

       Third-party beneficiary status is exceptional in the law and “should not be granted

liberally,” Flexfab, 424 F.3d at 1259, and courts must take a stringent approach to

recognizing such exceptional status, see Trimble, 484 F.3d at 709 (recognizing that

inquiry into third-party beneficiary status is ordinarily not ripe for resolution in the context

of a Rule 12 motion, but noting that where the relevant documents are properly before

the court and “the contracts in question were executed under a federal statutory

scheme,” resolution of the third-party beneficiary issue is proper at the motion to dismiss

stage). Moreover, third-party beneficiary status is particularly difficult to prove in

connection with a federal government contract. See Flexfab, 424 F.3d at 1260–63

(explaining the unique context of government contracts and noting that, while limited

exceptions to the requirement of privity as a prerequisite for a breach of contract claim

exist, “the government does not lightly consent to suit”).

       In analyzing whether a litigant possesses rights to enforce a contract as a third-

party beneficiary, in addition to probing the intent of the contractor and the U.S.

government as evidenced by contractual language, courts also look to whether granting

third-party beneficiary status would frustrate the intent behind an underlying federal

statutory scheme. See, e.g., Trimble, 484 F.3d at 706–07 (affirming dismissal on third-




                                              11
   6:19-cv-00489-BHH       Date Filed 08/13/21    Entry Number 177      Page 12 of 24




party beneficiary grounds, where recognizing the plaintiff’s third-party beneficiary status

“would be contrary to the intent and structure of the [Arms Export Control Act]”).

       In Trimble, the United Kingdom brought an action against Trimble, a domestic

contractor who manufactured chips for use in GPS technology, alleging that Trimble

breached its contract with the United States and that this breach caused harm to the

United Kingdom as a third-party beneficiary of the Trimble-United States contract. See

id. at 705. Pursuant to the Foreign Military Sales (“FMS”) program, as authorized by the

Arms Export Control Act (“AECA”), the United Kingdom had its own contract with the

United States, under which the United Kingdom agreed to purchase Trimble’s chips. Id.

at 703. The agreement between the United States and United Kingdom included a

clause, providing that claims relating to product discrepancies must be raised with the

United States and channeled through a certain administrative procedure known as the

Supply Discrepancy Report (“SDR”) process. Id. at 704, 708. The SDR process did not

contemplate litigation by the FMS purchaser against the United States, even in the

event that the United States failed to resolve the issue with the domestic contractor. Id.

Even before considering whether contractual provisions evidenced an intent of the

United States and Trimble to convey third-party beneficiary status on the United

Kingdom, and they did not, the court began its analysis with the AECA statutory

scheme. The court found that implying a direct relationship between the United

Kingdom and Trimble would be “contrary” to the method of purchase contemplated by

the AECA. See id. at 707 (“To recognize such a right of action would allow the foreign

purchaser to hold the contractor directly liable for the purchased goods, a level of

accountability” that was not contemplated by the FMS transaction). In short, “any




                                            12
   6:19-cv-00489-BHH        Date Filed 08/13/21     Entry Number 177       Page 13 of 24




recognition of third-party rights in [the United Kingdom] would be an end-run around the

AECA and is prohibited.” Id.       Accordingly, the Trimble court held that the United

Kingdom was a mere incidental beneficiary to the Trimble-United States contract and

could not sue to enforce it. Id.

       B.     Affording Plaintiff Third-Party Beneficiary Status Runs Contrary to
              His Exclusive Statutory Remedy for Service-Related Injuries Under
              the Veterans Benefits Act and Contrary to the Feres Doctrine

       The Court finds the Fourth Circuit’s analytical framework in Trimble instructive.

Much like the party seeking third-party beneficiary status in Trimble, Plaintiff has his

own direct contractual relationship with the United States. As in Trimble, there are two

operative contracts: Fluor’s LOGCAP IV Contract with the Army, and the contract that

Plaintiff entered into with the government when he enlisted. (See Pl.’s Resp. to Local

Rule 26.01 Interrogs., ECF No. 3 at 2 (“The Department of Veterans Affairs may have a

subrogation interest in this matter due to medical benefits and other disability benefits

provided to Plaintiff resulting from his injuries.”).) Furthermore, similar to the AECA

statutory scheme discussed in Trimble, there exists an underlying statutory regime in

this case that is irreconcilable with the third-party beneficiary rights that Plaintiff seeks.

Accordingly, as in Trimble, the third-party beneficiary inquiry here should begin with that

statute. See 484 F.3d at 706 (beginning inquiry with analysis of whether third-party

beneficiary status would undermine the AECA).

       As part of enlisting, the VBA affords soldiers, like Plaintiff, federal remedies for

service-related injuries. See 38 U.S.C. §§ 1110, 1131. Emphasizing that the VBA is

“intended to be the sole remedy for service-connected injuries,” see Hatzlachh Supply

Co. v. United States, 444 U.S. 460, 464 (1980), the U.S. Supreme Court has recognized

that this exclusive statutory remedy eliminates a soldier’s ability to sue the United States


                                             13
   6:19-cv-00489-BHH         Date Filed 08/13/21   Entry Number 177     Page 14 of 24




in tort. See United States v. Johnson, 481 U.S. 681, 690 (1987). The VBA “provides an

upper limit of liability for the Government as to service-connected injuries.” Stencel Aero

Eng’g Corp. v. United States, 431 U.S. 666, 673 (1977) (“To permit petitioner’s claim

would circumvent this limitation, thereby frustrating one of the essential features of the

Veterans’ Benefits Act.”).

       Plaintiff’s breach of contract claim under Count 6 is predicated on service-related

injuries stemming from Nayeb’s attack on BAF. Affording Plaintiff third-party beneficiary

rights to sue Fluor for breach of contract would necessarily mean he could also sue the

Government for breach of contract pertaining to these service-related injuries. To allow

Plaintiff this remedy would frustrate the purpose of the VBA, which Congress designed

to be the sole, predictable remedy against the Government for such injuries. Crediting

Plaintiff with third-party beneficiary status would also expose the Government to

unlimited potential liability by way of breach-of-contract claims filed by the thousands of

soldiers stationed at BAF. Thus, for similar reasons expressed in Trimble, “any

recognition of third-party rights in [Plaintiff] would be an end-run around” the VBA and

should be prohibited. See Trimble, 484 F.3d at 706–07.

       Likewise, granting Plaintiff third-party beneficiary status would run afoul of the

rationale underlying the Feres doctrine, which precludes the United States from facing

tort liability for injuries to active duty service members. See Feres, 340 U.S. 135. In

Count 6, Plaintiff brings a breach of contract claim, but he seeks tort remedies rather

than any contract remedy (such as rescission). Conferring upon Plaintiff third-party

beneficiary status to seek such tort remedies against Fluor would mean that Plaintiff and

all similarly situated soldiers could also seek tort damages (under the guise of breach of




                                            14
   6:19-cv-00489-BHH         Date Filed 08/13/21    Entry Number 177     Page 15 of 24




contract claims) against the Government. Thus, just as creating a third-party beneficiary

right here would be an “end-run around” the VBA, it would also be an “end-run” around

Feres.

         Nonetheless, as in Trimble, the Court will “[a]ssum[e], arguendo, that recognition

of [Plaintiff’s] claim is not contrary to the [VBA],” see 484 F.3d at 707, and proceed to

considering whether Plaintiff has demonstrated that Fluor and the Army evinced an

intent to give Plaintiff third-party beneficiary status under the LOGCAP IV Contract.

Plaintiff faces a tall order in view of the foregoing. In seeking to claim third-party

beneficiary status, Plaintiff must show that it was the intent of the U.S. government

contracting officer to grant U.S. soldiers an additional remedy through the LOGCAP IV

Contract, on top of Plaintiff’s VBA remedy, thereby creating unlimited potential liability

on the part of the government. Plaintiff must show that the contracting officer had this

intent despite the VBA’s express design as an exclusive remedy that establishes a cap

on the government’s potential liability.

         C.    Plaintiff Fails To Allege Any Facts Regarding the Intent of the Army
               Contracting Officer

         Even if Plaintiff’s breach of contract claim is not prohibited as contrary to the

exclusive statutory remedy contemplated by the VBA, Plaintiff’s claim must be

dismissed for the independent reason that the amended complaint does not allege facts

that meet the test for third-party beneficiary status.

         Both parties acknowledge that “[t]he proper test for determining third-party

beneficiary status is whether the contract reflects the express or implied intention of the

parties to benefit the third party.” (ECF No. 113 at 10 (citing Schuerman v. United

States, 30 Fed. Cl. 420, 433 (1994)); see also ECF No. 116 at 8.) As discussed supra,



                                             15
    6:19-cv-00489-BHH       Date Filed 08/13/21     Entry Number 177       Page 16 of 24




this test is demanding and it is particularly difficult to satisfy in the context of a federal

government contract. See Threshold Techs., Inc., 117 Fed. Cl. at 701. The test requires

demonstrating that both the contractor and the government’s contracting officer had an

intent to benefit the third party. See Flexfab, 424 F.3d at 1263 (“[F]or third-party

beneficiary status to lie, the contracting officer must be put on notice, by either the

contract language or the attendant circumstances, of the relationship between prime

contractor and the third-party . . . so that an intent to benefit the third party is fairly

attributable to the contracting officer.”). In other words, there must be clear, bilateral

understanding by both Fluor and the contracting officer that U.S. soldiers, such as

Plaintiff, were an intended third-party beneficiary under the LOGCAP IV Contract. As

Fluor points out in its briefing, the requirement for showing both the intent of the

government contracting officer and the contractor is sensible and consistent with the

notion that third-party beneficiary status is an “exceptional privilege” in the law. See

German All. Ins. Co. v. Home Water Supply Co., 226 U.S. 220, 230 (1912) (“Before a

stranger can avail himself of the exceptional privilege of suing for a breach of an

agreement to which he is not a party, he must, at least, show that it was intended for his

direct benefit.”).

       In his amended complaint and opposition, Plaintiff does not address this

necessary component of the third-party beneficiary test. Plaintiff’s opposition cites three

paragraphs that he contends are “factual allegations putting Fluor on notice that Plaintiff

was an intended third-party beneficiary under the LOGCAP IV contract.” (ECF No. 113

at 22 (citing to Am. Compl. ¶¶ 324–26).) Those three paragraphs are:

       •   “The LOGCAP Materials were intended to directly benefit U.S. soldiers at




                                             16
      6:19-cv-00489-BHH        Date Filed 08/13/21       Entry Number 177         Page 17 of 24




            Bagram Airfield, including Hencely.” (Am. Compl. ¶ 324).

        •   “U.S. soldiers, including Hencely, were the intended third party beneficiaries

            of these contracts.” (Id. ¶ 325).

        •   “Fluor intended the LOGCAP Materials to benefit individual U.S. soldiers.

            Fluor’s executive director of sales and account manager for LOGCAP IV

            stated what makes LOGCAP IV unique ‘is our critical responsibility to the

            individual soldier. With this project you feel the dependency of the soldier and

            it makes it more personal.’ A Passion to Build at 178.” (Id. ¶ 326).

        These allegations do not state anything about whether the Army’s contracting

officer was notified that Plaintiff—and the thousands of similarly situated soldiers at

bases worldwide—were intended to be third-party beneficiaries with the right to enforce

the LOGCAP IV Contract, as the test under Flexfab requires.

        Regardless of whether these statements are plausible well-pled allegations,

which the Court addresses below, the Court finds that Plaintiff has failed to plead any

facts bearing upon the contracting officer’s notice or intention for Plaintiff to be a third-

party beneficiary of the LOGCAP IV Contract. 3 Because neither Plaintiff’s amended

complaint nor his opposition even attempts to address the requisite intent of the Army

contracting officer, his Count 6 claims cannot “support recovery under otherwise

cognizable legal theory,” and they must be dismissed. See Bostic, 2015 WL 5178163, at

*1.

3 On April 21, 2021, Plaintiff’s counsel deposed Ms. Lindsay Weindruch who was the U.S. Army
contracting officer for Task Order 005 under the LOGCAP IV Contract at the time of the November 12,
2016 attack and for four years prior to then. (See Weindruch Dep. 12:8–20, ECF No. 158-1.) Plaintiff’s
counsel stated that Ms. Weindruch’s deposition testimony was “taken for all purposes” (id. at 11:1–2);
however, the Court notes that counsel did not question Ms. Weindruch about the Army’s intent to benefit
Plaintiff as a third party under the contract.




                                                  17
   6:19-cv-00489-BHH       Date Filed 08/13/21    Entry Number 177      Page 18 of 24




      D.     Plaintiff’s Remaining Allegations Regarding His Alleged Third-Party
             Beneficiary Status Are Insufficient and Unsupported by Cited
             Contractual Provisions

      Plaintiff’s allegations in support of third-party beneficiary status are deficient in

several other respects, notwithstanding the fact that they miss the mark in addressing a

critical requirement, intent of the United States to benefit Plaintiff as a third party. As

noted above, out of an 80-page amended complaint that contains more than 350

paragraphs, the Plaintiff rests his claim to third-party beneficiary status on three

allegations. (See Am. Compl. ¶¶ 324–26.) The first two are almost identical, both

asserting third-party beneficiary status in conclusory fashion. Compare id. ¶ 324 (“The

LOGCAP Materials were intended to directly benefit U.S. soldiers at Bagram Airfield,

including [Plaintiff].”), with id. ¶ 325 (“U.S. soldiers, including [Plaintiff], were the

intended third party beneficiaries of these contracts.”). Legal conclusions, such as

these, must be ignored by the Court if unaccompanied by factual allegations. A plaintiff

must plead facts rather than conclusions. See Iqbal, 556 U.S. at 679 (“While legal

conclusions can provide the framework of a complaint, they must be supported by

factual allegations.”); Philips, 572 F.3d at 180. Accordingly, the Court will disregard

these two paragraphs.

      Besides these two generalized, unsupported allegations, Plaintiff’s only other

allegation relating to third-party beneficiary status is a quote from a Fluor marketing

brochure. (See Am. Compl. ¶ 326.) Plaintiff’s reference to this marketing material does

not and cannot not meet the exceptional burden Plaintiff must overcome to establish

that he is an intended third-party beneficiary to the LOGCAP IV Contract. First, there is

no legal support for the proposition that a party can create third-party beneficiary status

through a statement in a generic marketing brochure. Among other reasons, as


                                            18
   6:19-cv-00489-BHH       Date Filed 08/13/21    Entry Number 177      Page 19 of 24




discussed above, third-party beneficiary status requires a bilateral understanding

between the two contracting parties: the intent of both parties must be reflected,

including the government’s. See Trimble, 484 F.3d at 706; see also Flexfab, 424 F.3d at

1263. Nothing in the Fluor marketing quote could possibly show that the United States

intended to allow Plaintiff the right to enforce the agreement. Plaintiff seems to concede

as much because his allegation only declares that, “Fluor intended the LOGCAP [IV

Contract] to benefit individual U.S. soldiers” without mentioning whether the United

States manifested the same intent. (Am. Compl. ¶ 326 (emphasis added).)

       Second, the cited quotation from a post-hoc marketing brochure does not

evidence Fluor’s intent to treat U.S. soldiers as third-party beneficiaries to the LOGCAP

IV Contract. The quotation is a statement from Fluor’s executive director of sales and

LOGCAP IV account manager that does not suggest that Fluor wanted to give each

individual soldier the right to enforce the LOGCAP IV Contract for breach. (See id.

(“[W]hat makes LOGCAP IV unique ‘is our critical responsibility to the individual soldier.

With this project you feel the dependency of the soldier and it makes it more

personal.”).) This marketing language conveys an understanding that soldiers are, at

most, incidental beneficiaries of Fluor’s work.

       In the attempt to bolster his allegations regarding third-party beneficiary status,

Plaintiff argues that a series of terms in the LOGCAP IV Contract and the LOGCAP’s

governing regulations prove that Plaintiff was an intended third-party beneficiary. (See

ECF No. 113 at 11–13.) However, Plaintiff’s selective quoting of these contract

provisions does not, and cannot, correct the infirmities in Plaintiff’s amended complaint.

If anything, the referenced provisions refute Plaintiff’s argument that he is a third-party




                                            19
   6:19-cv-00489-BHH        Date Filed 08/13/21     Entry Number 177        Page 20 of 24




beneficiary to the LOGCAP IV Contract.

       Plaintiff references LOGCAP IV Contract provisions that he argues “demonstrate

that the soldiers at BAF were intended to directly benefit from the contract.” (Id. at 11.)

Plaintiff points to provisions in the Performance Work Statement that show that Fluor

was responsible under the LOGCAP IV Contract for providing certain “combat support

services” to all soldiers at BAF, which included, among other things, food, laundry, and

waste management, as well as morale, welfare, and recreation like “computers, TV’s,

[and] video games.” (Id. at 11–12.) However, providing benefits directly to Plaintiff does

not mean that Plaintiff was intended to directly benefit from the contract. Indeed, the

services Plaintiff cites are akin to the services that contractors provided to federal

inmates in GEO Grp. and Cash v. United States, No. 14-510C, 2015 WL 194353 (Fed.

Cl. Jan. 13, 2015), where both courts held that certain populations could reap benefits

from contractual services without necessarily receiving third-party beneficiary rights

under the respective contracts. See, e.g., GEO Grp., 2009 WL 10736631, at *20

(holding contract requiring contractor to provide “all essential health services” as well as

education, recreation activities, and telephone services to plaintiff did not confer third-

party beneficiary status); Cash, 2015 WL 194353, at *2–*3 (holding prisoner was not a

third-party beneficiary to a contract that required contractor to provide “secure custody,

care and safekeeping”). The mere provision of services to a population under a

government contract—here, all soldiers at BAF—does not convert that entire population

into intended third-party beneficiaries to the contract with rights to enforce it.

       Plaintiff’s reliance on the LOGCAP governing regulations is similarly misplaced.

Plaintiff argues that language in Army Regulation 700-137 shows that the purpose of




                                              20
   6:19-cv-00489-BHH        Date Filed 08/13/21     Entry Number 177     Page 21 of 24




LOGCAP “as a whole is to ‘execute contracted support services . . . for deployed

forces performing missions’” and Plaintiff, as a soldier part of that deployed force,

was therefore within the class of intended third-party beneficiaries. (ECF No. 113 at 13

(quoting Army Regulation 700-137 ¶ 1-1) (emphasis in original).) This statement shows,

contrary to Plaintiff’s assertions, that LOGCAP is designed to focus on the needs and

goals of the U.S. Military as a whole—not to directly benefit any one soldier. As Fluor

rightly notes, there are other portions of Army Regulation 700-137 that corroborate this

point, when stating LOGCAP’s purpose clearly. (See ECF No. 116 at 9 (noting the

applicable regulations state the purpose of LOGCAP is “‘to augment the force by

providing externally driven operational requirements for rapid contingency augmentation

support’” and also explain that “‘LOGCAP supports scalable, ready, and responsible

logistics and base support services by integrating contracted private sector capabilities

to fulfill the operational commander’s requirements’” (quoting Army Regulation 700-137

§§ 1-1, 6-1) (emphasis added)).) These statements demonstrate a clear purpose to

directly benefit the U.S. Military as an entity, which is not the same as a purpose to

directly benefit individual soldiers that comprise the U.S. Military.

       Additionally, in quoting from another LOGCAP IV Contract clause, Plaintiff

argues that “Fluor was also obligated under the LOGCAP IV contract to ‘provide and

maintain work environments and procedures’ that would protect ‘Government

personnel, property, materials, and equipment exposed to [Fluor’s] operations and

activities.’” (See ECF No. 113 at 12 (quoting 48 C.F.R. § 52.236-13).) Plaintiff reasons

that, based on this clause, “it would absolutely be reasonable for Plaintiff to rely on that

promise as manifesting Fluor and the government’s intent to confer a right on him.” Id.




                                             21
   6:19-cv-00489-BHH       Date Filed 08/13/21     Entry Number 177      Page 22 of 24




However, Plaintiff has selectively quoted from the clause, which reads in full:

       [Fluor] shall provide and maintain work environments and procedures
       which will (1) safeguard the public and Government personnel, property,
       materials, supplies, and equipment exposed to Contractor operations and
       activities; (2) avoid interruptions of Government operations and delays in
       project completion dates; and (3) control costs in the performance of this
       contract.

48 C.F.R. § 52.236-13 (emphasis added).

       Plaintiff’s presentation of this clause elides the fact that “Government personnel”

are not the only beneficiaries of Fluor’s work—“the public” is grouped together in the

same bucket as “Government personnel,” such as Plaintiff. Thus, if Plaintiff could rely

on this language as “manifesting an intention to confer a right on him,” then so could

members of the public, which defies logic, considering the foundational principal that

“the government does not lightly consent to suit.” Flexfab, 424 F.3d at 1260, 1263

(internal quotation marks omitted); see Roedler v. Dep’t of Energy, 255 F.3d 1347,

1352-54 (Fed. Cir. 2001) (holding members of the public could not demonstrate third

party beneficiary status and “the failure of a government contractor to provide services

does not create a cause of action in members of the public unless they can show a

direct right to compensation”); Rodriguez v. United States, 69 Fed. Cl. 487, 493 (2006)

(“When a member of the public alleges standing to sue as an intended third-party

beneficiary of a government contract, the purpose of which is to render a public service,

the public citizen is considered to be an incidental third-party beneficiary unless he can

show a direct right to compensation.” (internal citations and alterations omitted)).

       Finally, Plaintiff points to the LOGCAP IV “Assignment and Release of Claims”

clause as proof that Fluor and the Army “contemplated that claims may be brought by

third parties based upon the liabilities of the contractor.” (ECF No. 113 at 12–13 (citing



                                            22
   6:19-cv-00489-BHH       Date Filed 08/13/21   Entry Number 177      Page 23 of 24




48 C.F.R. § 52.232-7(g)).) The argument misunderstands this clause, which makes no

mention of third-party beneficiaries and is limited to the resolution of claims between

parties with contractual privity under the prime contract between Fluor and the Army.

(See ECF No. 116 at 12.) Moreover, allowing Plaintiff third-party beneficiary status on

the basis of this clause would open the floodgates to third-party beneficiary claims for

countless government contracts. Under 48 C.F.R. § 32.111(a)(7), all Time-and-

Materials or Labor-Hour contracts must contain the standard clause that Plaintiff cites.

Id. Plaintiff’s interpretation of this clause is therefore at odds with the rare and

exceptional nature of third-party beneficiary status, which is not liberally granted. See

GEO Grp., 2009 WL 10736631, at *18 (“Given that the United States enters thousands

of government contracts per year totaling more than a billion dollars, third-party

beneficiary status is particularly difficult to prove in connection with a federal

government contract.”).

                                     *      *      *

      Under these circumstances, Plaintiff has not adequately pled third-party

beneficiary status, and he has no claim for breach of contract under any “cognizable

legal theory.” Bostic, 2015 WL 5178163, at *1. The Court is convinced that further

discovery would be futile and would not change the fact that Plaintiff is at most an

incidental beneficiary of the LOGCAP IV Contract. The Court is aware of no precedent

in the Fourth Circuit or any court of appeals holding that active duty soldiers have

standing as third-party beneficiaries to government contracts.

                                    CONCLUSION

      For the foregoing reasons, Fluor’s motion for partial judgment on the pleadings

(ECF No. 102) is GRANTED, and Plaintiff’s breach of contract claim under Count 6 is


                                           23
    6:19-cv-00489-BHH           Date Filed 08/13/21        Entry Number 177           Page 24 of 24




hereby dismissed with prejudice. Accordingly, all other pending motions are hereby

denied as moot and this action is dismissed in toto. 4

        IT IS SO ORDERED.

                                                 /s/Bruce Howe Hendricks
                                                 United States District Judge

August 13, 2021
Greenville, South Carolina




4 In a separate Order, the Court granted summary judgment as to all of Plaintiff’s state law tort claims,
finding that they are preempted pursuant to the Federal Tort Claims Act’s combatant activities exception.
(ECF No. 176.) Therefore, upon dismissal of Plaintiff’s breach of contract claim by the ruling herein, there
are no remaining claims in this case and the action is subject to dismissal in toto.




                                                    24
